     Case 3:20-cv-00431-RCJ-WGC Document 57 Filed 01/15/21 Page 1 of 5




 1   Bradley L. Booke #2662
     10161 Park Run Drive #150
 2
     Las Vegas, Nevada 89145
 3   702-241-1631
     866-297-4863 Fax
 4   brad.booke@lawbooke.com
 5
     KREINDLER & KREINDLER LLP
 6   Daniel O. Rose (pro hac vice pending)
     Kevin H. Maloney (pro hac vice pending)
 7   750 Third Avenue
 8   New York, New York 10017
     (212) 687-8181
 9   drose@kreindler.com
     kmaloney@kreindler.com
10
11   Attorneys for Plaintiffs

12                              UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEVADA
13
14    AUDRA SHORT, INDIVIDUALLY, AS                    Case No. 3:20-cv-00431-RJC-WGC
      HEIR, AS ADMINISTRATOR OF THE
15    ESTATE OF CHRISTOPHER CAREY                              PLAINTIFF’S RENEWED
      SHORT, DECEASED, AND ON BEHALF                      UNOPPOSED MOTION TO EXTEND
16    OF A.S., SURVIVING MINOR CHILD OF                    DEADLINE TO FILE DISCOVERY
17    CHRISTOPHER CAREY SHORT,                               PLAN/SCHEDULING ORDER

18                                  Plaintiff,
19
                     v.
20
      SIERRA NEVADA CORP.; and
21    EMBRAER DEFENSE & SECURITY,
      INC.,
22
23                                  Defendants.

24
25          Plaintiff Audra Short, through counsel, respectfully submits this Renewed Unopposed
26   Motion to Extend the Deadline to File a Discovery Plan/Scheduling Order. Plaintiff respectfully
27   requests that the Court enter an order extending the deadline to file the Discovery Plan/Scheduling
28



                                                    -1-
     Case 3:20-cv-00431-RCJ-WGC Document 57 Filed 01/15/21 Page 2 of 5




 1   Order to April 15, 2021. [ECF No. 21]. Plaintiff has conferred with counsel for Defendant Sierra
 2   Nevada Corp. (“SNC”), who does not oppose the Court granting the requested extension.
 3          The present deadline to file the Discovery Plan/Scheduling Order is January 15, 2021.
 4   [ECF No. 28]. As permitted to do so by the Court’s previous order, Plaintiff requests that the
 5   Court extend the deadline to file Discovery Plan and Scheduling Order in this matter by 90 days
 6   to April 15, 2021.
 7                                    The Motion Should Be Granted
 8          This matter arises from the June 22, 2018, crash of an Embraer, S.A. A-29 Super Tucano
 9   aircraft within the 2. White Sands Missile Range (“WSMR”) in the New Mexico desert. [Doc. 1-
10   1, ¶ 1]. The crash killed Lt. Christopher Short, Plaintiff’s husband and the father of their after-
11   born daughter. [Id., ¶ 2]. Plaintiff filed this case in Nevada state court as a protective action to
12   guard against Nevada’s two-year statute of limitations. [ECF No. 24, at 1]. She wishes to
13   adjudicate this matter in Florida, where Plaintiff asserts that SNC is involved in the manufacture,
14   distribution and sale of the Super Tucano with Florida-based Embraer Defense & Security, Inc.
15   [ECF No. 26, at 2].
16          On July 21, 2020, SNC removed this case to this Court, asserting that there is federal
17   question jurisdiction over this matter because the location of the crash is allegedly a federal
18   enclave. [ECF No. 1, at ¶ 5]. Plaintiff asserts that that the location of the crash is not within a
19   federal enclave and that there is no federal question jurisdiction over this case. She therefore has
20   filed a motion to remand this case to state court, which is pending before this court. [ECF No.
21   21].
22          Prior to filing this action, Plaintiff brought claims against Defendant SNC in Florida state
23   court, her desired forum where she has sued all potentially liable parties. SNC has also removed
24   that action to the Southern District of Florida on the identical bases for which it removed this
25   action, i.e. its belief that the crash location was within a federal enclave. [ECF 26 at 3]. Plaintiff
26   has filed a motion to remand, which is also pending before the Florida court. SNC also moved to
27   dismiss Plaintiff’s Florida complaint on the basis that the court lacks personal jurisdiction over it.
28



                                                      -2-
     Case 3:20-cv-00431-RCJ-WGC Document 57 Filed 01/15/21 Page 3 of 5




 1   [Id.]. Given the pending motions in Florida, her desired forum where all potential defendants
 2   have been sued, Plaintiff has moved for a stay of this action. [ECF No. 26].
 3          On September 14, 2020, the Court granted Plaintiff’s motion to extend the deadline to file
 4   a discovery plan/scheduling order in this case. (ECF No. 28). The Court extended the deadline to
 5   January 15, 2021 and stated that: “If Plaintiff’s motion to remand is still pending, Plaintiff is given
 6   leave to renew the motion to extend deadline to file Discovery Plan and Scheduling Order.” Both
 7   the motion to remand in this Court and in the Southern District of Florida are still pending, as is
 8   Defendant SNC’s motion to dismiss for lack of personal jurisdiction. Therefore, Plaintiff requests
 9   that the Court extend the deadline to file Discovery Plan and Scheduling Order in this matter by
10   90 days to April 15, 2021.
11
12          Respectfully Submitted,
13
14          DATED this 14th day of January, 2021.
15                                                  LAW OFFICE OF BRADLEY L. BOOKE
16
17                                                           /s/ Bradley L. Booke
                                                            Bradley L. Booke #2662
18
                                                            10161 Park Run Drive #150
19                                                          Las Vegas, Nevada 89145
                                                            (702) 241-1631
20                                                          (866) 297-4863 Fax
                                                            brad.booke@lawbooke.com
21
22                                  KREINDLER & KREINDLER LLP
                                         Daniel O. Rose
23                                       Pro hac vice
24                                       Kevin J. Mahoney
                                         Pro hac vice
      IT IS SO ORDERED
25                                       750 Third Avenue
                                         New York, New York 10017
26    ________________________________   (212) 687-8181
27    UNITED STATES MAGISTRATE JUDGE     drose@kreindler.com
                                         kmahomey@kreindler.com
28
      Dated: January 15, 2021

                                                      -3-
     Case 3:20-cv-00431-RCJ-WGC Document 57 Filed 01/15/21 Page 4 of 5




                                        Attorneys for Plaintiff
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                         -4-
     Case 3:20-cv-00431-RCJ-WGC Document 57 Filed 01/15/21 Page 5 of 5




 1                                    CERTIFICATE OF SERVICE
 2          I hereby certify that on the 14th day of January, 2021, and pursuant to FRCP 5(b), a
 3   copy of the foregoing PLAINTIFF’S UNOPPOSED MOTION TO EXTEND DEADLINE TO
 4   FILE DISCOVERY PLAN/SCHEDULING ORDER was served via the Court’s electronic
 5   filing system to the parties listed below:
 6
                                    FOX ROTHSCHILD LLP
 7
                                    Mark J. Connot (10010)
 8                                  Lucy C. Crow (15203)
                                    1980 Festival Plaza Drive, Suite 700
 9                                  Las Vegas, NV 89135
                                    (702) 262-6899 tel
10
                                    (702) 597-5503 fax
11                                  mconnot@foxrothschild.com
                                    lcrow@foxrothschild.com
12
13
                                    DIANE WESTWOOD WILSON
14                                  FOX ROTHSCHILD LLP
                                    101 Park Avenue, Suite 1700
15                                  New York, New York 10178
16                                  (212) 878-7900 tel
                                    (212) 692-0940 fax
17                                  dwilson@foxrothschild.com
18                                  Attorneys for Defendants Sierra Nevada Corp.

19
20
                                                           /s/ Bradley L. Booke
21
22
23
24
25
26
27
28



                                                    -5-
